Case: 3:20-cv-50123 Document #: 1 Filed: 04/08/20 Page 1 of 4 PagelD #:1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
WESTERN DIVISION

THE CONSTRUCTION INDUSTRY
RETIREMENT FUND OF ROCKFORD,
ILLINOIS, District Judge:

Plaintiff, Magistrate Judge:

VS. Case No.

INDUSTRIAL SERVICES GROUP, INC.,

eee ee eee

Defendant.
COMPLAINT
Plaintiff, the Construction Industry Retirement Fund of Rockford, Illinois, by its
attorneys, WilliamsMcCarthy LLP, brings this Complaint against Defendant, Industrial Services

Group, Inc.

COUNT I
(Failure to Pay Contributions to the Fund)

1. Jurisdiction in this cause is based upon §301 of the Labor-Management
Relations Act (““LMRA”), as amended. 29 U.S.C. § 185(a).

2. Jurisdiction in this cause is also based upon §502 of the Employee
Retirement Income Security Act of 1974 (“ERISA”), as amended. 29 U.S.C. § 1132.

3. Venue is proper pursuant to 29 U.S.C. § 1132(e)(2) in this District because
The Construction Industry Retirement Fund of Rockford, Illinois is administered in Rockford,
Illinois (referred to as “the Fund” or “Plaintiff’).

4. The Fund is a multi-employer benefit plan within the meaning of ERISA.

It is established and maintained pursuant to its respective Agreements and Declarations of Trust
Case: 3:20-cv-50123 Document #: 1 Filed: 04/08/20 Page 2 of 4 PagelD #:2

in accordance with § 302(c)(5) of the LMRA. 29 U.S.C. § 186(c)(5). The Fund has standing to
sue pursuant to 29 U.S.C. § 1132(d)(1) and 29 U.S.C. § 185(a).

5. Defendant is engaged in the construction industry and is doing business
within this geographic area, is an industry affecting interstate commerce, and is an employer within
the meaning of § 3(5) of ERISA and § 301(a) of the LMRA.

6. Chicago Regional Council of Carpenters, (“the Union”) is a labor union
which represents its members in negotiations and dealing with employers with respect to rates of
pay, hours of work, and other conditions of employment.

Ves On or about October 1, 2015, Defendant entered into a Memorandum of
Agreement with the Union, evidence of which is attached hereto and made a part hereof as Exhibit
A.

8. Under the terms of the Memorandum of Agreement, and the Collective
Bargaining Agreement and Trust Agreements incorporated therein (the “Agreements”), Defendant
is required to make contributions on behalf of its employees covered by the Agreements for
pension benefits, apprentice, working dues and to submit monthly remittance reports in which it
identifies the employees covered under the Agreements and the amount of contributions to be
remitted to the Fund on behalf of each covered employee.

9. Under the terms of the Agreements, contributions to the Fund are due on
the 15" day of the month following the month hours are worked and are considered delinquent
after the 25" day of the month.

10. Under the terms of the Agreements, any employer who fails to make the
contributions by the 25" day of the month after the work was performed is required to pay an
additional amount of ten percent (10%) in liquidated damages, along with all legal fees and costs

expended to collect the amounts owed.
Case: 3:20-cv-50123 Document #: 1 Filed: 04/08/20 Page 3 of 4 PagelD #:3

11. Under the terms of the Agreements to which Defendant is bound, Defendant
is required to submit its books and records to the Fund on demand for an audit to determine benefit
contribution compliance.

12. For the time period of July 2018 to April 2019, Defendant has failed to
report and/or pay contributions and/or liquidated damages owed to the Fund in violation of its
contractual obligations and the obligations under State and Federal law (see Exhibit B attached
hereto and made a part hereof).

13. Defendant’s actions in failing to make timely reports and contributions
violate § 515 of ERISA, 29 U.S.C. § 1145, and §301 of the LMRA. 29 U.S.C. § 185.

14. Pursuant to § 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), §301 of the
LMRA, 29 U.S.C. § 185, and the terms of the Agreements, Defendant is liable to the Fund for
unpaid contributions, as well as interest and liquidated damages on the unpaid and late
contributions, reasonable attorney’s fees and costs, and such other legal and equitable relief as the
Court deems appropriate.

WHEREFORE, Plaintiff respectfully requests that this Court enter a Judgment
against Defendant, Industrial Services Group, Inc., as follows:

(a) Directing Defendant to submit its books and records to an audit on demand
by Plaintiff;

(b) Entering judgment in a sum certain against Defendant on any amount shown
due and owing pursuant to the audit, including unpaid contributions, liquidated damages, interest,
audit costs and attorney’s fees and costs;

(c) Enjoining Defendant from violating the terms of the Agreements;

(d) Awarding Plaintiff any further legal and equitable relief as the Court deems

appropriate; and
Case: 3:20-cv-50123 Document #: 1 Filed: 04/08/20 Page 4 of 4 PagelD #:4

(e) Ordering Defendant to remain current in payment of all contributions to the
Fund,

THE CONSTRUCTION INDUSTRY
RETIREMENT FUND OF ROCKFORD,
ILLINOIS, Plaintiff,

By: = WILLIAMSMCCARTHY LLP

/s/__ Troy E. Haggestad

Troy E. Haggestad (#06229384)
WILLIAMSMcCARTHY, LLP
120 West State Street, Suite 400
P.O. Box 219

Rockford, IL 61105-0219
815/987-8900

thaggestad@wilmac.com
